Eussell, C. J.
Hogan obtained a judgment for damages against Whitfield County and others. The county sued out a certiorari, which could very properly have been dismissed upon the ground that the second filing of the petition (the first one having been withdrawn for reasons appearing in the record) and the issuance of a second writ by the clerk of the superior court were unauthorized. The judge of the superior court did not order the issuance of a second writ. The court, upon the hearing, overruled the certiorari instead of dismissing it, but the legal effect of the judgment rendered was precisely the same as if the court had sustained a motion to dismiss; and therefore it does not appear how the ruling complained of (even if error) worked injury *686to the plaintiff in error. Error will not entitle a plaintiff in error to the reversal of an adverse judgment unless he shows also that he was injured by it. There is some kinship between this case and that of Hollis v. Doster, 113 Ga. 115 (38 S. E. 308).

Judgment affirmed on main bill of exceptions; cross-bill of exceptions dismissed.